Loring-, J.,
delivered the opinion of the court:
In this case the petitioner alleged that his residence was in Sagetown, in the State of Illinois; that he was a distiller from January 1, 1864, to July 1,1864, and in that time was assessed $79,168.20 on 145,620 gallons of spirits which he transported for wholesale a distance of two hundred miles, to Chicago, in said State. And that under regulations issued by the Commissioner of Internal Revenue, dated December 15,1863, there accrued to him as an allowance for leakage $1,583.16. That he has made application to the Commissioner for the refunding of said sum, and that the application was refused, as he alleges, on insufficiency of proof.
To this suit the defendants have pleaded to the jurisdiction of this court.
The learned counsel for the petitioner claimed that, by compliance with the regulation of the Department, his right to the sum claimed was vested; that the former statute-requirement of an application before suit brought to the Commissioner was repealed, and that, having followed the statute as far as he could, he was not within the authority of Nicoll's Case, (7 Wall., p. 122,) and that his present claim rested on a contract and on a regulation of a Department.
But notwithstanding all this we think the case is within the scope of the decision of the Supreme Court above cited, because it is a claim arising under the revenue laws; and we under- . stand that decision to have been that the revenue laws form a system, the entire administration of which has been placed in other courts of the United States than this, and is thus removed from our jurisdiction, which must rest on a grant. On this ground we sustain the plea.